 



Exhibit 10.23
Dated 20 January 2006
THE FOOTBALL ASSOCIATION PREMIER LEAGUE LIMITED
TOPPS EUROPE LIMITED
 
AGREEMENT

 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page   1  
Definitions
    1   2  
Extent of Licence
    5   3  
Supply of Materials and Approvals
    6   4  
Exclusivity
    10   5  
Use of Property
    11   6  
Consideration
    11   7  
Accounting Records and Rights of Inspection
    16   8  
Intellectual Property
    16   9  
Indemnity and Limitation of Liability
    19   10  
Licensee’s Warranties and Undertakings
    21   11  
FAPL’s Warranties
    24   12  
Infringement
    25   13  
Confidentiality
    26   14  
Distribution and Promotion of Licensed Articles
    27   15  
Duration and Termination
    28   16  
Effect of Expiry or Termination
    29   17  
Assignment and Sub-Licensing
    30   18  
Address for Payment
    31   19  
No Partnership
    31   20  
Illegality
    31   21  
Entire Agreement
    31   22  
Waivers Remedies Cumulative Amendments etc
    31   23  
Costs
    32   24  
Notices
    32   25  
Governing Law
    32  

i



--------------------------------------------------------------------------------



 



This Agreement is made on 20 January 2006
Between

(1)   The Football Association Premier League Limited (No. 2719699) whose
registered office is at 30 Gloucester Place London W14 8PL (FAPL) and

(2)   Topps Europe Limited (No. 2331336) whose registered office is at 18
Vincent Avenue Crownhill Milton Keynes MK8 OAW (Licensee)

It is agreed


1   Definitions   1.1   In this Agreement (including the Schedules attached
hereto and made a part hereof) the following expressions shall have the
following meanings:       Album means in respect of each Season the printed
edition of the album produced for collectable use in connection with the
Stickers issued in respect of that Season only Incorporating the Approved Text
together with those of the Club Designs and the FAPL Designs relevant thereto
and relating to each and all of the Clubs in respect of that Season as approved
in each respect by FAPL in accordance with the terms of this Agreement      
Approved Player means in relation to any Club those Players of that Club whose
identity has been approved by FAPL and/or that Club pursuant to the procedure
set out at clause Supply of Materials and Approvals in respect of the applicable
Licensed Articles and the applicable Season       Approved Text means in
connection with any Licensed Articles any text which the Licensee is entitled to
print thereon and which has been approved in accordance with the terms of this
Agreement (which for the avoidance of doubt may include in relation to
statistics and/or ratings in connection with any Club and/or Players
predominantly statistics and/or ratings having a direct and accurate statistical
basis as opposed to any element of judgement or subjective “ability rating”)    
  Authorised Photographs means the Players’ Photographs and/or the Further
Photographs having been approved by the relevant Club and FAPL pursuant to the
terms of clause 3       Binder means in respect of each Season the binder (being
in all cases in tangible physical form) with sleeves for collectable use in
connection with the Trading Cards issued in respect of that Season only
incorporating the Approved Text together with those of the Club Designs and the
FAPL Designs relevant thereto and relating to each and all of the Clubs in
respect of that Season as approved in each respect by FAPL in accordance with
the terms of this Agreement       Club Designs means those official logos
designs names nicknames badges insignia and statistics owned or controlled by
each of the Clubs during the Term and which are made

 



--------------------------------------------------------------------------------



 



    available by the Clubs for use by the Licensee during the Term including but
not limited to the Club Logos and the Club Strips       Clubs means those
football clubs which at the commencement of the relevant Season of the Term are
members of the FAPL (and the word “Club” shall be construed accordingly)      
Club Logo means the single main official logo of each Club representations of
which have been made available to the Licensee so as to enable it to exercise
its rights hereunder (being one for each Club at any time during the Term or
such replacement as stipulated by FAPL) and the words “Club Logos” shall be
construed accordingly       Club Strips means in respect of each Club the
football strip colours worn by the Players of the Club during the Matches as the
same may be registered with FAPL before the commencement of or at any time
during each Season during the Term (and the logo design badge or insignia of any
manufacturer thereof and/or any Club sponsor which may from time to time appear
thereon) and the words “Club Strip” shall be construed accordingly      
Competitive Product means [INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]       Competitor means [INFORMATION SUBJECT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]       F.A. means The Football Association Limited whose
registered office is at 25 Soho Square London W1D 4FA       FAPL Designs means
the FAPL Marks the FAPL Logo and those official logos designs badges and
insignia owned or controlled by FAPL as specifically stipulated from time to
time by FAPL       F.A. Marks means the marks “F.A.” and “Football Association”
which are owned by the F.A.       FAPL Logo means the official logo of FAPL
incorporating the F.A. Marks as set out in Error! Reference source not found.
and/or such other marks as may be notified by FAPL to the Licensee from time to
time       FAPL Marks means any trade marks registered or unregistered or in
respect of which an application for registration has been made comprising of and
incorporating FAPL Logo or any of the words “Premier League” or “Premiership”

-2-



--------------------------------------------------------------------------------



 



    Further Photographs means photographic images of any of the Players used in
connection with Licensed Articles being in each case either (a) an action
photograph of any such Player wearing the Club Strip of the Club to which the
said Player is at the time of publication of the Licensed Articles in question
registered and showing only or substantially the Player named in the Licensed
Articles (or component thereof) or (b) a photographic portrait showing the said
Player’s head and shoulders only in each case in respect of which any and all
copyright licences and/or consents and/or other required consents have been
obtained and all requisite fees and royalties paid by the Licensee (including
but not limited to the obtaining of the consent of any Club and/or FAPL in
relation to the use of the said photographs) and in respect of which FAPL and
the relevant Club each have consented to use in relation to the Licensed
Articles pursuant to clause 3

    Gum means any chewing gum or bubble gum marketed by the Licensee in
conjunction with any Licensed Articles       Licensed Articles means the Trading
Card Collection and the Stickers and Albums       Match means any football match
played between two Clubs as part of the Premiership (and the word “Matches”
shall be construed accordingly)       Minimum Guarantee means the non-refundable
sum payable by the Licensee to FAPL as set out in clause 6.1(a)       Net Sales
Value means [INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT]      
Person means any person in law or body corporate and includes a firm partnership
corporation individual and any other legal entity whether incorporated or
unincorporated       Player means a player as defined in the Rules of FAPL as at
the relevant time registered with a Club       Players’ Photographs means those
photographic images of all of those Players from time to time registered with
each of the Clubs and of the available team of each Club in each case provided
to the Licensee by FAPL pursuant to clause 3 all copyright (save only such
non-exclusive licence thereof as is required by the Licensee in order to fulfil
its obligations to FAPL and to exercise the rights expressly granted to it
pursuant to this Agreement) in which is vested in FAPL       Premiership means
the league competition organised by FAPL as the highest league of professional
football in England and Wales       Premium Agreement means a commercial
transaction or agreement between the Licensee and a third party approved by FAPL
(and subject where reasonably requested by FAPL to a tri-partite agreement)
whereby the third party is permitted to supply the Licensed Articles with a
product that is approved by FAPL to be used in a form approved for retail by
FAPL and the word “Premium” shall be construed accordingly

-3-



--------------------------------------------------------------------------------



 



    Premium Royalties means those royalties to be paid by the Licensee in
respect of Premium Agreements as set out at Clause 6.1(h)       Promotional
Materials means any packaging labels instructions and instruction manuals
containers advertisements technical support and information materials point of
sale advertising marketing and promotional materials and/or advertisements of
whatever nature and in whatever medium (whether now existing or hereafter
created) for or in relation to any Licensed Articles including for the avoidance
of doubt and without limitation any editorial or content material in any medium
or in any vehicle site programme or document in any such medium which is in any
way controlled produced authorised or commissioned by or on behalf of the
Licensee or at the Licensee‘s behest whether directly or indirectly and/or of
which the Licensee has editorial approval but excluding for the avoidance of
doubt any materials of whatever nature which may comprise or reasonably be
considered to comprise any transient intangible electronic or digital form of
and/or recording of and/or equivalent to any Licensed Articles       Property
means any and all of the Club Designs and the FAPL Designs or any element or
component thereof       Quarter means any quarter during the Term ending on any
Quarter Day       Quarter Day means each day during the Term which falls on the
day thirteen (13) weeks from the preceding Quarter Day with the first Quarter
Day for the purposes of this definition being 1 June 2007 (notwithstanding that
such date is the commencement of the Term)       Royalties means those royalties
to be paid by the Licensee to FAPL in respect of Sales of Licensed Articles as
set out at clause 6       Sales means the number of the Licensed Articles
distributed for value (whether in consideration of monetary payment or otherwise
for a quantified financial benefit) and the word “sold” shall be construed
accordingly       Season means a Premiership season which shall generally
commence in August of one year and finish in May of the following year      
Stickers means in respect of each Season collectable stickers sold in packets or
any other relevant container in any size, format or material in printed paper
format only or in such other format having tangible physical form (for the
avoidance of doubt this may include packets of stickers with Gum) as may be
consented to by FAPL such consent not to be unreasonably withheld; and mixed
together so that each such Packet and/or each relevant container contains
stickers relating to the Approved Players of more than one club and/or any other
relevant image (including by way of example any trophy currently held by or
otherwise relating to a particular Club) using any Authorised Photograph
together with the FAPL Designs and the Club Designs as appropriate and in each
case as approved in all regards by FAPL pursuant to this Agreement and designed
for sale in connection with the Album in respect of the appropriate Season (and
the word “Sticker” shall be construed accordingly)

-4-



--------------------------------------------------------------------------------



 



    Stickers and Albums means a collection in respect of each Season comprising
one Album and corresponding Stickers       Term means the term of this Agreement
which shall commence on 1 June 2007 and shall continue for three years unless
the Agreement is terminated earlier in accordance with its terms       Territory
means the world       Trading Card Collection means Trading Cards and any means
for containing or storing them which may be sold in all sizes, formats and
materials (including but not limited to a Binder and in packets) provided that
the Trading Cards are mixed together so that each vendable unit contains Trading
Cards relating to the Players of more than one Club and may incorporate such
elements as are required for the manufacture or production of a trading card
game including but not limited to playing cloths or mats, storage binders or
boxes, scorecards, card shoes, dice, discs, chips, markers, strategy or
instructional guides and game tips       Trading Cards means collectable trading
cards sold in all sizes formats and materials including but not limited to
trading cards, game cards, lenticular styrene plasticards and laminate each
depicting one or more Approved Player using an Authorised Photograph together
with those of the FAPL Designs and the Club Designs appropriate thereto and the
Approved Text appropriate thereto in each case as approved in all regards by
FAPL pursuant to this Agreement and forming part of the Trading Card Collection
      Topps Name and Logo means that official name and logo of the Licensee set
out at Error! Reference source not found. and such other marks the goodwill and
all relevant intellectual property rights in which are owned by the Licensee as
may be notified to FAPL from time to time by the Licensee



2   Extent of License   2.1   In consideration of the payment of the Minimum
Guarantee and the Royalties in accordance with clause 6 FAPL hereby grants to
the Licensee the following rights throughout the Territory and for the Term

  (a)   the exclusive right as set out in clause 4 subject to the terms of this
Agreement to produce manufacture distribute and sell the Trading Card Collection
and Stickers and Albums     (b)   the exclusive right to enter into Premium
Agreements and     (c)   the right subject to the terms of this Agreement to
incorporate the Club Designs the FAPL Designs and/or the Authorised Photographs
in all Promotional Materials approved in accordance with this Agreement

-5-



--------------------------------------------------------------------------------



 



2.2   All rights not expressly granted to the Licensee hereunder are reserved to
FAPL which shall be free to exploit such rights in any manner in its sole
discretion subject to the provisions of clause 4 or as otherwise agreed herein



3   Supply of Materials and Approvals

3.1   FAPL shall notify Licensee by 1 June during each year of the Term of its
member Clubs for the next Season or, subject to any circumstances outside the
control of the FAPL, as soon as the FAPL shall become aware of any changes to
the final composition of the member Clubs and shall arrange on or before 1
September in each of 2007 2008 and 2009 or such alternative date in such year as
FAPL and the Licensee may agree in writing for the photographing of each and all
of the Players of each and all of the Clubs and a photograph of the entire
available team of each Club and shall provide to the Licensee the Players’
Photographs resulting from the said process on or before the second Friday in
September in each such year or such alternative date as FAPL and the Licensee
may agree in writing. The parties hereby agree for the avoidance of doubt that
(save for such non-exclusive licence of copyright in relation to the Players’
Photographs for the duration of the Term as is strictly necessary to permit the
Licensee to enjoy and use the rights expressly granted to it pursuant to clause
2.1) any and all copyright and other rights of intellectual property of whatever
nature in and in respect of the Players’ Photographs shall as between the
parties remain vested in FAPL

3.2   FAPL shall supply or procure the supply by the Clubs of materials
(including artwork and transparencies used in reproducing the FAPL Logo and the
Club Designs and the re-shooting of any photographs provided for at 3.1 above)
which FAPL (acting reasonably) agrees are reasonably necessary to the Licensee
for the purposes of exercising the rights granted to it pursuant to this
Agreement. Such supply will take place as soon as is reasonably practicable and
at no cost to the Licensee other than where processing or handling costs are
involved in which case a reasonable charge payable to FAPL (or the Clubs as
appropriate) may be made to cover such costs

3.3   Any materials supplied to the Licensee hereunder together with any copies
thereof made by the Licensee shall as between the parties hereto remain the
property of FAPL and shall be returned to FAPL on reasonable notice in writing
(and in any case following termination and/or expiry of this Agreement) at the
expense of the Licensee

3.4   In respect of the Trading Card Collection in each Season

  (a)   the collection shall include at least 1 Player from each Club. The
Licensee shall have discretion to decide how many Players are depicted from each
Club and shall not be obliged to depict an equal number of Players from each
Club. However the Licensee shall not allow discrepancies to arise in the
depiction of Players (other than in special or bonus cards comprised in the
collection) of greater than 1:2 as between any two (2) Clubs     (b)   the
Licensee shall deliver to FAPL as soon as reasonably practicable following
delivery of the Player Photographs to it by FAPL pursuant to clause 3.1 (a) art

-6-



--------------------------------------------------------------------------------



 



      work proofs of the Trading Cards and any Binder comprising for each Club
the design format for and all information appearing on the Trading Cards for
that Club and/or Binder plus one representative design of a card for that Club
and (b) a list of the Players to be included in the Trading Card Collection    
(c)   FAPL shall consider the materials supplied pursuant to clause 3.4(b) of
this Agreement and shall as soon as is reasonably practicable and in any event
before the expiry of fifteen (15) working days provide the Licensee with written
notice that either

  (i)   the said material is approved or     (ii)   the said material is not
approved together with details of the elements thereof which are not approved
reasons for non-approval and suggestions as to what would be approved in its
place

      but for the avoidance of doubt FAPL shall not unreasonably withhold
approval in relation to features of the Trading Card Collection and may object
to the inclusion of any Player only on the basis that he is not or will shortly
cease to be registered with the Club for which he is depicted     (d)   In the
event that (and to the extent that) FAPL has failed within fifteen (15) working
days of receipt of the materials supplied pursuant to clause 3.4(b) of this
Agreement to provide written notice as set out at clause 3.4(c)(ii) and/or
3.4(c)(ii) in respect of the same then FAPL shall not thereby be in breach of
this Agreement and the Licensee shall have no rights against FAPL in connection
with the said failure but FAPL shall be deemed to have notified its approval of
the materials so affected pursuant to clause 3.4(c)     (e)   In the event that
FAPL notifies (or is deemed to have notified pursuant to clause 3.4(d)) the
Licensee that all relevant materials of and relating to the Trading Card
Collection are approved the Players depicted therein shall be deemed Approved
Players the depictions of the Players used therein shall be deemed Authorised
Photographs and the text used therein shall be deemed Authorised Text (in each
case in relation to the Trading Gard Collection only) and the Licensee shall be
authorised to produce and shall produce in sufficient numbers copies of the
Trading Card Collection which conform in all respects with the relevant
materials in accordance with the grant set out at clause 2 of this Agreement    
(f)   Any and all copies of the Trading Cards and/or the Trading Card Collection
produced pursuant to this Agreement shall conform in all respects with the
relevant materials approved or deemed to have been approved pursuant to this
clause 3.4 and no amendment change or variation in design to the same may be
made by the Licensee save with the express written consent of FAPL at its
absolute discretion     (g)   In the event that FAPL notifies the Licensee that
any materials and/or any component of any materials of or relating to the
Trading Card Collection is not

-7-



--------------------------------------------------------------------------------



 



      approved the Licensee shall supply fresh materials relevant thereto in
accordance with the terms of clause 3.4(a) not later than ten (10) working days
following receipt of such notification and the terms of this clause 3.4 shall
apply thereto

3.5   In respect of the Stickers and Albums in each Season

  (a)   the Stickers shall exhibit an equal number of Player Photographs in
respect of each Club and in any event not less than 12 per Club     (b)   the
Licensee shall deliver to FAPL as soon as reasonably practicable following
delivery of the Player Photographs to it by FAPL pursuant to clause 3.1 (a) art
work proofs of the Album comprising for each Club the design format and all text
appearing in the Album for that Club plus one representative design of a Sticker
for that Club and (b) a list of the Players to be depicted in the Stickers for
that Club     (c)   FAPL shall consider the materials supplied pursuant to
clause 3.5(b) of this Agreement and shall as soon as is reasonably practicable
and in any event before the expiry of fifteen (15) working days provide the
Licensee with written notice that in the case of such material either

  (i)   the said material is approved or     (ii)   the said material is not
approved together with details of the elements thereof which are not approved
reasons for non-approval and suggestions as to what would be approved in its
place

      but for the avoidance of doubt FAPL shalt not unreasonably withhold
approval in relation to features of the Stickers and Albums and may object to
the inclusion of any Player only on the basis that he is not or will shortly
cease to be registered with the Club for which he is depicted     (d)   In the
event that (and to the extent that) FAPL has failed within fifteen (15) working
days of receipt of the materials supplied pursuant to clause 3.5(b) of this
Agreement to provide written notice as set out at clause 3.5(c)(i) and/or
3.5(c)(ii) in respect of the same then FAPL shall not thereby be in breach of
this Agreement and the Licensee shall have no rights against FAPL in connection
with the said failure but FAPL shall be deemed to have notified its approval of
the materials so affected pursuant to clause 3.5(c)     (e)   In the event that
FAPL notifies (or is deemed to have notified pursuant to clause 3.5(d)) the
Licensee that all relevant materials of and relating to the Stickers and Albums
are approved the Players depicted therein shall be deemed Approved Players the
depictions of the Approved Players shall be deemed Authorised Photographs and
the text used therein shall be deemed Authorised Text (in each case in relation
to the Stickers and Albums only) and the Licensee shall be authorised to produce
and shall produce in sufficient numbers copies of the

-8-



--------------------------------------------------------------------------------



 



      Stickers and Albums which conform in all respects with the relevant
materials in accordance with the grant set out at clause 2 of this Agreement    
(f)   Any and all copies of the Stickers the Albums and/or the Stickers and
Albums produced pursuant to this Agreement shall conform in all respects with
the relevant materials approved or deemed to have been approved pursuant to this
clause 3.5 and no amendment change or variation in design to the same may be
made by the Licensee save with the express written consent of FAPL at its
absolute discretion     (g)   In the event that FAPL notifies the Licensee that
any materials and/or any component of any sample of or relating to the Stickers
and Albums is not approved the Licensee shall supply fresh materials relevant
thereto in accordance with the terms of clause 3.5(b) not later than 1 week
following receipt of such notification and the terms of this clause 3.5 shall
apply thereto

3.6   In respect of Promotional Material

  (a)   The Licensee shall deliver to FAPL as soon as reasonably practicable and
in any event not later than fifteen (15) working days prior to the date of the
first intended use of the same sample designs of any and all Promotional
Material intended to be used by the Licensee together with full details of those
media in which the same is intended to be used and in what parts of the world
the same is intended to be used together with such other details as FAPL may
reasonably require from time to time     (b)   FAPL shall consider the samples
and proposals supplied pursuant to clause 3.6(a) of this Agreement and shall as
soon as is reasonably practicable and in any event not later than fifteen
(15) working days after receipt provide the Licensee with written notice that in
the case of each such sample and proposed use either

  (i)   the said sample and proposed use is approved or     (ii)   the said
sample and/or proposed use is not approved together with reasons for
non-approval

      but for the avoidance of doubt FAPL shall not unreasonably withhold
approval in relation to features of the Promotional Materials     (c)   In the
event that (and to the extent that) FAPL has failed within fifteen (15) working
days of receipt of the materials supplied pursuant to clause 3.6(a) of this
Agreement to provide written notice as set out at clause 3.6(b)(i) and/or
3.6(b)(ii) in respect of the same then FAPL shall not thereby be in breach of
this Agreement and the Licensee shall have no rights against FAPL in connection
with the said failure but FAPL shall be deemed to have notified its approval of
the materials so affected pursuant to clause 3.6(b)(ii) where (but only where)
the said materials are materials required to produce and/or distribute or
otherwise publish those Promotional Materials set out at Error! Reference source
not found. in

-9-



--------------------------------------------------------------------------------



 



      connection with launch of the Stickers and Albums and/or the Trading Card
Collection in respect of any Season

  (d)   In the event that FAPL notifies (or is deemed to have notified pursuant
to clause 3.6(c)) the Licensee that any sample of the Promotional Materials and
any proposed use of the same is approved the Licensee shall be authorised to use
in accordance with the terms of use so approved by FAPL and the terms of this
Agreement Promotional Materials which conform in all respects with the said
sample in accordance with the grant set out at clause 2 of this Agreement    
(e)   Any and all Promotional Materials produced pursuant to this Agreement
shall conform in all respects with the relevant samples approved or deemed to
have been approved pursuant to this clause 3.6 and no amendment change or
variation in design to the Promotional Materials nor any use not expressly
authorised pursuant to this clause 3.6 may be made by the Licensee save for such
language or regulatory changes as may be appropriate for territories outside the
UK or with the express written consent of FAPL (which may be withheld at its
absolute discretion)     (f)   In the event that FAPL notifies the Licensee that
any sample of the Promotional Materials or any proposed use thereof is not
approved the Licensee may supply fresh samples and/or fresh proposals as to use
thereof in accordance with the terms of clause 3.6(a) following receipt of such
notification and the terms of this clause 3.6 shall apply thereto     (g)   In
the event that Promotional Materials are used and have not been approved in
accordance with the Agreement, upon being notified by FAPL the licensee shall
immediately withdraw such Promotional Materials

3.7   Where and to the extent that FAPL reasonably deems it necessary to obtain
consent or approval from any Club prior to notifying FAPL’s approval of any
materials pursuant to this clause 3 FAPL shall notify the Licensee of this
necessity and each of FAPL and the Licensee shall use their respective
reasonable endeavours to procure such consent



4   Exclusivity

4.1   FAPL undertakes and warrants to the Licensee (subject to clauses 4.2 and •
and save as set out therein) that neither it nor any Club or Player shall during
the Term produce any Competitive Product or grant to any Person the right to
produce any Competitive Products and/or the right to grant any such rights.
[INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

4.2   By way of clarification and refinement of clause 4.1 the parties hereto
agree that the exclusivity granted thereby shall not include

  (a)   [INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

-10-



--------------------------------------------------------------------------------



 



  (b)   [INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT]     (c)  
[INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT]     (d)  
[INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



5   Use of Property       For the avoidance of doubt the Licensee hereby
acknowledges and agrees that:

  (a)   the Property will only be utilised in accordance with the terms of this
Agreement and will not be utilised in connection with any other goods or
services manufactured distributed or provided by the Licensee or for any other
purposes whatsoever save only as expressly authorised by FAPL pursuant to the
terms of this Agreement or by separate arrangement with the Licensee     (b)  
(except where otherwise agreed by FAPL in writing prior to any distribution
thereof) the Licensed Articles and all Promotional Material distributed in
relation to the Licensed Articles shall bear a statement to the effect that the
product is “Manufactured under licence from The F.A. Premier League Limited”    
(c)   the Licensee shall not pass off the Licensed Articles as authorised or
otherwise endorsed by any individual Player(s) or Manager(s) and shall if
reasonably requested by FAPL clearly and visibly indicate this on the Licensed
Articles using wording such as “This product is not endorsed by any individual
player or manager” (or some such other form as may be agreed in writing by FAPL
in advance); and without prejudice to the generality of the above the Licensee
agrees that where individual Players are depicted upon any Promotional Materials
it shall ensure (without prejudice to FAPL’s rights of approval as set out at
clause 3) that (to the extent available space reasonably permits) not less than
four (4) Players from four different Clubs are depicted upon each unit of such
Promotional Materials. Where the said Promotional Materials are packets for
Stickers or Trading Cards the number of Players which must be so depicted upon
each unit shall be not less than two (2) and the same two (2) Players shall not
appear on more than 50% of such units



6   Consideration   6.1   In consideration of the grant of the rights granted
pursuant to this Agreement the Licensee agrees to pay to FAPL

  (a)   by way of payment of the total Minimum Guarantee payable by Licensee to
FAPL which shall be in no way refundable or repayable but shall be recoupable
pursuant to clause 6.7 only the sum of £[INFORMATION SUBJECT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] pounds sterling) payable in

-11-



--------------------------------------------------------------------------------



 



      instalments on each 1 November and 1 April respectively during the Term
commencing on 1 November 2007 with the last instalment to be paid on 1
April 2010;

  (i)   in respect of the period from 1st November 2007 to 31st March 2008 the
sum of £[INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT] pounds
sterling); and     (ii)   in respect of the period from 1st April 2008 to 31st
October 2008 the sum of £[INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] pounds sterling); and     (iii)   in respect of the period from 1st
November 2008 to 31 March 2009 the sum of £[INFORMATION SUBJECT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] pounds sterling); and     (iv)   in respect of the
period from 1st April 2009 to 31st October 2009 the sum of £[INFORMATION SUBJECT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] pounds sterling); and     (v)   in
respect of the period from 1st November 2009 to 31st March 2010 the sum of
£[INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT] pounds sterling);
and     (vi)   In respect of the period from 1st April 2010 to 31st October 2010
the sum of £[INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT] pounds
sterling).

  (b)   Royalties upon any and all Sales of Stickers in packet form within the
United Kingdom and Eire in the following percentages based on Sales in any one
Season

  (i)   upon the Net Sales Value of Sales of Stickers of up to a total value of
£[INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT] pounds sterling)
a sum equal to [INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per
cent) thereof and     (ii)   upon the Net Sales Value of Sales of Stickers of a
total value of between £[INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] and £[INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT] a
sum equal to [INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per
cent) thereof and     (iii)   upon the Net Sales Value of Sales of Stickers of a
total value of more than £[INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] a sum equal to [INFORMATION

-12-



--------------------------------------------------------------------------------



 



      SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per cent) thereof

      PROVIDED THAT each of the total values referred to in this clause 6.1(b)
shall for the purposes of this clause 6.1(b) be increased for each year of this
Agreement after the first by the corresponding amount of any increase in the RPI
over the previous year and for this purpose each year shall run from 1 October
to 30 September and “RPI” means the retail price index currently issued by the
UK Government from time to time or any successor index thereto     (c)  
Royalties upon the Net Sales Value of the total Sales of Trading Cards in packet
form within the United Kingdom and Eire in a sum equal to [INFORMATION SUBJECT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]per cent) thereof     (d)   Royalties
upon the Net Sales Value of the total Sales of Stickers and/or Trading Cards in
packet form outside the United Kingdom and Eire in a sum equal to [INFORMATION
SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per cent) thereof     (e)  
Royalties upon the Net Sales Value of Sales of Stickers and/or Trading Cards in
any form other than packet form (in each case where the same is expressly
permitted by FAPL pursuant to this Agreement and including by way of example and
without limitation in tins boxes or uncut sheets)

  (i)   of a total value of up to £[INFORMATION SUBJECT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] in a sum equal to [INFORMATION SUBJECT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] per cent) thereof and     (ii)   of a total value of
more than £[INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT] in a
sum equal to [INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per
centum) in respect of any such Sales which take place in the United Kingdom and
Eire and in a sum equal to [INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] per cent) in respect of any such Sales which take place in any other
part of the world

  (f)   Royalties upon the Net Sales Value of the total Sales of Binders in a
sum equal to [INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per
cent) thereof     (g)   Royalties upon the Net Sales Value of the total Sales of
Stickers sold with Gum in a sum equal to [INFORMATION SUBJECT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] per cent) thereof

-13-



--------------------------------------------------------------------------------



 



  (h)   Royalties upon the Net Sales Value in relation to the Sales of any
Licensed Articles pursuant to any Premium Agreement in a sum equal to
[INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT] percent)

6.2   The Licensee shall within thirty (30) days after each Quarter Day furnish
to FAPL a complete and accurate statement showing

  (a)   the volume and Net Sales Value of Sales of Licensed Articles during such
Quarter and to date broken down in such manner (including but not limited to as
set out at clause 6.2(b)) as FAPL may stipulate     (b)   the number title price
format and territory of units sold or otherwise distributed by or on behalf of
the Licensee     (c)   the Licensee’s estimate of Net Sales Value of Sales and
Royalties for the following Quarter     (d)   any other information reasonably
requested by FAPL or which is customary for the Licensee to supply to licensors
in the same or similar relationships as that which the Licensee has with FAPL
under this Agreement

    Following the commercial release of the first Licensed Articles each
statement shall be furnished to FAPL as aforesaid whether or not any Licensed
Articles have been Sold during such period. Upon presentation of the statement
FAPL shall issue an invoice to the Licensee who shall then arrange payment to be
made subject to clause 6.6 within fifteen (15) days of receiving such invoice.
Receipt by FAPL of any of the statements furnished pursuant to this Agreement or
of any sums paid hereunder shall not preclude FAPL from questioning the
correctness thereof at any time and in the event that any inconsistencies in
such statements or mistakes in payments are discovered they shall immediately be
rectified and the appropriate payments made to FAPL. Subject to clause 6.6 a
final payment shall be made and statement furnished within thirty (30) days
after the next Quarter Day following termination in accordance with clause 15 or
the expiry of the Term as the case may be. For the avoidance of doubt Royalties
shall accrue under this Agreement upon the earlier of the date of shipment by
the Licensee or the date of invoice by the Licensee and shall be included within
the statement for the Quarter during which such date occurred       PROVIDED
ALWAYS THAT       The Licensee shall have the right to withhold from Royalties
due to FAPL in relation to any Quarter a reserve not to exceed 25% (twenty five
per cent) of Royalties due on the Licensee’s cumulative Sales made on a “sale or
return” basis up to the end of such Quarter which reserve shall be liquidated
and adjusted by payment to FAPL of all sums owing by way of Royalties upon Sales
actually made and not returned to the Licensee such payment to be made in
accordance with this Agreement within nine (9) months following the month in
which such reserve was created and in any event no later than fifteen
(15) months after the launch date for the collection of Trading Cards or
Stickers in

-14-



--------------------------------------------------------------------------------



 



    question or by the end of March in the year following such launch whichever
date is later. All sales of Licensed Articles made through direct mail and/or
via the internet shall be deemed to have been sold on a non-returnable basis and
accordingly the Licensee shall not maintain reserves with respect to such Sales
  6.3   If the Licensee fails either in whole or in part to make any payment due
hereunder by the due date interest shall be charged by FAPL and compounded on
each Quarter Day on the outstanding amount at a rate of [INFORMATION SUBJECT TO
A REQUEST FOR CONFIDENTIAL TREATMENT] per cent) per annum above the base rate
from time to time charged by Barclays Bank plc from the due date as aforesaid
until such date as payment of such amount is received in cleared funds by FAPL  
6.4   All sums payable hereunder are exclusive of Value Added Tax which where
appropriate shall be paid by the Licensee in addition. FAPL shall deliver to the
Licensee an invoice within fourteen (14) days after receipt of funds from the
Licensee   6.5   The Licensee acknowledges that it shall have no right to set
off any debts owed to it by FAPL against any payments due from it to FAPL
hereunder nor any right to any refund recoupment or other recovery in respect of
any payments made by it to FAPL hereunder other than under the proviso to clause
6.2 and under clause 6.7   6.6   All sums due to FAPL pursuant to this Agreement
shall be paid on presentation by FAPL of its invoice as provided for by clause
6.2 by pre-paid electronic transfer at the Licensee’s expense to an account of
FAPL to be notified to the Licensee at least ten (10) clear working days before
the due date for payment so that such payment can be requisitioned by the
Licensee in time to enable the account of FAPL to receive cleared funds by the
due date   6.7   The Licensee shall be entitled to recoup the Royalties out of
sums paid by way of the Minimum Guarantee (being the sums payable pursuant to
clause 6.1(a) only) with the intention that the Licensee shall pay Royalties
exceeding the Minimum Guarantee only to the extent that such Royalties are
generated through Sales over the duration of this Agreement. The Minimum
Guarantee shall be paid to FAPL in accordance with the terms of this Agreement
upon the due dates as set out at clause 6.1(a) and thereafter the Licensee shall
be entitled itself to retain the Royalties otherwise payable to FAPL but only
until such time as it shall have recouped the entirety of the Minimum Guarantee
paid and payable pursuant to this Agreement from this source; thereafter
Royalties must be paid in accordance with clauses 6.1 and 6.2   6.8   Amounts
invoiced or received by the Licensee in foreign currencies will be deemed
converted into pounds sterling at the relevant exchange rate as published by
Barclays Bank plc for the date of invoice or receipt as appropriate   6.9   No
Royalty is payable for Safes of Stickers or Trading Cards supplied by the
Licensee pursuant to a Children’s Mail Service operated in substantially the
same manner as that by which it currently allows customers to complete their
collections (details of which are set out at Error! Reference source not found.)
being a service whereby Stickers can be

-15-



--------------------------------------------------------------------------------



 



    supplied by the Licensee upon request by mail order at a nominal price only
in numbers to each collector of not more than 15% of the total number of
Stickers comprised in the Stickers and Albums for that Season and/or of Trading
Cards in the Trading Card Collection for that Season respectively



7   Accounting Records and Rights of Inspection   7.1   The Licensee agrees to
keep accurate books of account and records covering all transactions relating to
this Agreement and the Licensed Articles (including without limitation any
distribution of Licensed Articles described at clause 14.3) and FAPL shall have
the right (itself or through such firm of accountants as FAPL may choose to
appoint from time to time) no more than twice in any one calendar year and on
ten (10) business days’ notice in writing to examine such books and records at
the principal place of business of the Licensee during the Licensee’s regular
business hours and shall have full access thereto for the said purpose and for
the purpose of making extracts therefrom. If such inspection reveals that the
Licensee has underpaid any Royalties the Licensee shall on demand account for
such underpayment (together with interest in accordance with clause 6.3) and if
the Licensee has underpaid such Royalties by a factor of 3% (three per cent) or
more of those due under the most recent statement or under the statements for
the period covered by the audit the Licensee shall in addition reimburse the
reasonable cost of such audit and such audit shall not count as one of the two
audits to which FAPL is entitled in each calendar year   7.2   All books of
account and records referred to in clause 7.1 shall be kept available for at
least two (2) years after expiry or earlier termination of this Agreement or any
renewal hereof and the Licensee agrees to permit inspection thereof by FAPL
during such two (2) year period in accordance with clause 7.1



8   Intellectual Property

8.1   FAPL and/or any of the Clubs may in its absolute discretion take such
steps to obtain trade mark registrations in respect of the Property as it may
deem necessary

8.2   The Licensee agrees to include on the Albums and Binders and the packets
in which the Stickers and Trading Cards are sold and/or any Promotional
Materials featuring any of the Property

  (a)   the following copyright notice “© (In the F.A. Premier League logo) The
F.A. Premier League Limited [(1996)]” and     (b)   an appropriate trade marks
notice whenever the FAPL Marks the Club Logos and/or the F.A. Marks are used

    For the purposes of this clause 8.2 an appropriate trade marks notice shall
mean the symbol TM or the symbol as notified to the Licensee by FAPL in advance
of production of the Licensed Articles. Such copyright and trade mark notices as
FAPL may reasonably stipulate shall also appear on the opening page of any Album
or in such other place as the parties may agree

-16-



--------------------------------------------------------------------------------



 



8.3   The parties hereby agree that to the extent sponsorship has been procured
for FAPL and/or any Clubs and/or Players and/or Players’ Photographs and/or
which is reflected in or otherwise relates to the Players’ Photographs or other
Property the Licensee shall carry a discreet acknowledgement of such sponsorship
and if required a logo of such sponsor in the title pages or in such other place
in any Album or as FAPL may reasonably stipulate provided that the same is not
used to promote the goods and/or services of any Competitor   8.4   The Licensee
acknowledges that as between FAPL and the Licensee all copyright trade marks and
any other intellectual property rights in the Property and the words “Premier
League” and “Premiership” together with any goodwill attaching thereto shall
remain the sole property of FAPL   8.5   As regards all copyrights in relation
to and associated with the Licensed Articles (save only in the Topps Name and
Logo and/or the Property and/or any Authorised Photographs) and the related
packaging labelling promotional advertising display or other materials
(including without limitation the artwork statistics text and layout of the
Licensed Articles and the design and format of the Licensed Articles and the
Promotional Materials) together with any items text materials photographs
artwork or components of such materials created or used at any time by the
Licensee pursuant to rights granted to it by FAPL at any time prior to the date
of this Agreement (all together the “Materials”) the Licensee hereby agrees that
to the extent it is or becomes at any time and/or by any means entitled to
ownership of or other rights in connection with such copyright (wherever in the
world such copyright may now or in future subsist) that copyright and/or those
rights shall be owned jointly by the Licensee and FAPL. The Licensee hereby
agrees that it will take all steps and do all things reasonably practicable to
ensure that any and all copyright in the Materials becomes vested in the
Licensee and thus jointly in the Licensee and FAPL in accordance with this
clause 8.5 and shall do all things and execute all documents reasonably
necessary to perfect such grant of joint copyright to FAPL upon FAPL’s request.
FAPL in return hereby grants back to the Licensee a licence thereof necessary
for the Licensee to discharge its obligations or to enjoy the rights expressly
granted to it pursuant to this Agreement. For the avoidance of doubt

  (a)   nothing herein shall prevent the Licensee using any underlying works or
concepts in relation to any products outside the scope of this Agreement
notwithstanding that those works or concepts have been developed in relation to
the Materials provided that use of such works does not result in reproduction
(wholly or substantially) of any Licensed Articles and/or any Materials     (b)
  Neither the Licensee nor FAPL shall use any of the artwork designs Authorised
Photographs Approved Text or other component part of the Licensed Articles
and/or any part or parts of the Promotional Materials and/or the Materials for
so long as any relevant copyright subsists therein without the written consent
of the other

8.6   FAPL hereby agrees that it will use reasonable endeavours to procure the
waiver (to such extent only that the same is necessary to enable the Licensee to
discharge its obligations

-17-



--------------------------------------------------------------------------------



 



    or to enjoy the rights expressly granted to it pursuant to this Agreement)
by all appropriate persons of any and all moral rights (as defined at Chapter IV
of Part I of Copyright Designs and Patents Act 1988 or equivalent provisions
under the laws of any other jurisdiction) in any Players’ Photographs and in any
Property. The Licensee agrees that it will use reasonable endeavours to procure
the waiver (to such extent only that the same is necessary to enable FAPL to
discharge its obligations or to enjoy the rights expressly granted to it
pursuant to this Agreement) by all appropriate persons of any and all moral
rights in any Materials (other than the Players’ Photographs or any Property)

8.7   As between the Licensee and FAPL the Property and any and all trademarks
copyrights and other proprietary rights in and to the Property are exclusively
owned reserved and/or controlled by FAPL and any and all intellectual property
rights or other rights in the same which may at any time accrue to the Licensee
shall inure to the benefit of and are hereby assigned together with the goodwill
attached thereto to FAPL

8.8   FAPL shall have the right to terminate this Agreement in the event that
the Licensee asserts any rights in or to the Property other than as set forth
herein. Nothing contained in this Agreement nor the use by the Licensee of the
Property will give the Licensee any ownership interest in any such trademark
logo copyright or trade name of FAPL. The Licensee shall not by virtue of this
Agreement obtain or claim any right title or interest in or to the Property
except the rights of use as are specifically set forth herein

8.9   Without prejudice to the other provisions of this Agreement the Licensee
undertakes to develop manufacture package store and distribute the Licensed
Articles in accordance with standards and specifications of quality no less than
those which the Licensee applies in its business in collectable stickers and
trading card products immediately prior to the date of release of such Licensed
Articles. FAPL shall have the right no more than twice in any one calendar year
and upon reasonable notice in writing to inspect the premises or factories of
the Licensee or any Person granted the right to manufacture produce or store the
Licensed Articles where the Licensed Articles are manufactured or stored for the
purpose of satisfying itself that the Licensed Articles are being manufactured
and stored in accordance with the terms of this Agreement

8.10   The Licensee shall use reasonable endeavours to ensure that all Licensed
Articles sold offered for sale distributed or delivered under this Agreement are
accompanied by appropriate explanations notes and/or instructions (including in
languages other than English if the sale offer for sale distribution or delivery
is to take place in countries where English is not the first language for such
instructions) and warnings and precautions (including health warnings if any)
concerning use of the Licensed Articles and/or in respect of any Gum or other
products included in the packets in which the same are sold

8.11   The Licensee shall provide or procure the provision of to the same extent
as it does for its other collectable stickers and cards products appropriate
technical information and customer support for the Licensed Articles (including
but not limited to support for customers in completing their collections of such
nature as FAPL and the Licensee may from time to time agree) and appropriate
warranties for the Licensed Articles for consumers

-18-



--------------------------------------------------------------------------------



 



8.12   The Licensee shall ensure the following notice appears on the Albums and
Binders and the packets in which the Stickers and Trading Cards are sold
“Unauthorised reproduction of any part of this product is prohibited” or some
such other similar notice as utilised by the Licensee for other products

8.13   The Licensee shall if so reasonably requested by FAPL from time to time
provide FAPL with details of its efforts adequately to secure the Licensed
Articles against unauthorised use copying and access



9   Indemnity and Limitation of Liability

9.1   The Licensee hereby agrees fully and effectively to indemnify and to keep
indemnified FAPL against and hold it harmless from all claims actions loss or
liability direct indirect and consequential losses of whatever nature (including
but not limited to reasonable legal fees but excluding pure economic loss)
arising out of

  (a)   any alleged unauthorised use of any patent process copyright and/or
trade marks (including but not limited to the Property) idea method or device
used by the Licensee in connection with the Licensed Articles and/or the
Promotional Materials and/or the Materials save where such use is pursuant to
FAPL’s authorisation     (b)   any use of and/or alleged defects in the Licensed
Articles including any third party Product supplied pursuant to a Premium
Agreement and/or the Promotional Materials or out of instructions for use of the
Licensed Articles (including any Gum or other products included the packets in
which Licensed Articles are sold) or lack of the same (including without
limitation all public and product liability)

9.2   If any claim or threat of action (including without limitation any
originating process in any proceedings arbitration or other process
(“Proceedings”)) in respect of which FAPL seeks indemnity pursuant to clause 9.1
is received by or comes to the notice of FAPL FAPL shall as soon as practicable
give or procure to be given to the Licensee written notice of the same and shall
make no comment or admission to any third party in respect thereof. Such notice
shall be accompanied by a copy of the relevant document(s)

9.3   Save to the extent that the Proceedings relate to the Property in any way
(in which event FAPL shall have sole discretion as to what action if any is to
be taken subject only to the provisions of clause 12)

  (a)   FAPL shall allow the Licensee to have conduct on its behalf of any
litigation or settlement negotiations in relation to any Proceedings in respect
of which FAPL seeks indemnity pursuant to clause 9.1 and     (b)   if so
requested in writing by the Licensee FAPL shall take such action as the Licensee
may reasonably request (with the Licensee to reimburse FAPL’s reasonable
expenses in so doing) to avoid dispute resist appeal compromise or defend such
Proceedings

-19-



--------------------------------------------------------------------------------



 



9.4   This clause and clauses 9.5 to 9.9 inclusive set out the Licensee’s entire
liability (including any liability for the acts and omissions of its employees
agents and sub-contractors) to FAPL in respect of

  (a)   any breach of its contractual obligations arising under this Agreement
and     (b)   any representation or tortious act or omission including without
limitation for negligence arising under or in connection with this Agreement

    save only in respect of those matters expressly stated in this clause 9 of
this Agreement to give rise to an obligation set out therein of the Licensee to
indemnify FAPL   9.5   Any act or omission on the part of the Licensee or its
employees agents or sub-contractors falling within clause 9.4 above shall for
the purpose of this clause 9 be known as an “Event of Licensee‘s Default”   9.6
  The Licensee’s liability to FAPL for death or injury resulting from its own
negligence or that of its employees agents or sub-contractors shall not be
limited   9.7   Save as set out at clause 9.1 and subject to the provisions of
clause 9.6 and 9.8 the Licensee’s entire aggregate liability howsoever arising
and of whatever nature in respect of any and all Events of Licensee’s Default of
whatever nature and howsoever arising shall be limited to the payments it is
obliged to make to FAPL pursuant to clause 6.1 (should it fail to pay the same)
and over and above such payments the additional sum of £[INFORMATION SUBJECT TO
A REQUEST FOR CONFIDENTIAL TREATMENT] pounds sterling)   9.8   Without prejudice
to clause 9.1 the Licensee shall not (to the extent permitted by law) be liable
to FAPL in respect of any Event of Licensee’s Default for loss of profits
goodwill or any type of special indirect or consequential loss or damage
(including loss or damage suffered by FAPL as a result of an action brought by a
third party) save to the extent that such loss was reasonably foreseeable or the
Licensee had been advised of the possibility of FAPL incurring the same   9.9  
This clause and clauses 9.10 to 9.13 inclusive set out FAPL’s entire liability
(including any liability for the acts and omissions of its employees agents and
sub-contractors) to the Licensee in respect of

  (a)   any breach of its contractual obligations arising under this Agreement
and     (b)   any representation or tortious act or omission including without
limitation for negligence arising under or in connection with this Agreement
save only in respect of those matters expressly stated herein or in any
subsequent agreement in writing to give rise to an obligation set out therein of
FAPL to indemnify the Licensee

-20-



--------------------------------------------------------------------------------



 



9.10   Any act or omission on the part of FAPL or its employees agents or
sub-contractors falling within clause 9.9 above shall for the purpose of this
clause 9 be known as an “Event of FAPL’s Default”   9.11   FAPL’s liability to
the Licensee for death or injury resulting from its own negligence or that of
its employees agents or sub-contractors shall not be limited   9.12   Subject to
the provisions of clause 9.11 and L13 FAPL’s entire aggregate liability
howsoever arising and of whatever nature in respect of any and all Events of
FAPL’s Default of whatever nature and howsoever arising shall be limited to the
aggregate amount of the Minimum Guarantee payable pursuant to clause 6.1(a)
which FAPL has actually received from the Licensee as at the date of any such
liability to pay being agreed or determined by a court of competent jurisdiction
  9.13   FAPL shall not (to the extent permitted by law) be liable to the
Licensee in respect of any Event of FAPL’s Default for toss of profits goodwill
or any type of special indirect or consequential loss or damage (including loss
or damage suffered by the Licensee as a result of an action brought by a third
party) save to the extent that such loss was reasonably foreseeable or FAPL had
been advised of the possibility of the Licensee incurring the same



10   Licensee’s Warranties and Undertakings   10.1   The Licensee hereby
warrants and undertakes to FAPL that it shall

  (a)   not adopt or use any other marks drawings symbols emblems logos
designations or names confusingly similar to the Property or the F.A. Marks    
(b)   not during the Term do or suffer to be done any act or thing which will in
any way alter harm misuse or bring into disrepute impair or adversely affect the
Property or the rights and interests of FAPL and/or the Clubs and/or the F.A.
and/or the Players therein nor use the Property in any manner likely to cause
harm to the goodwill attached thereto or to the F.A. Marks     (c)   not during
the Term exercise the rights granted under this Agreement nor use the Property
in any manner which in the reasonable opinion of FAPL is prejudicial to the
image of FAPL the F.A. the Clubs the Players or the good name of football in
general     (d)   not without the prior written consent of FAPL engage in any
joint exploitation of or otherwise enter into any joint marketing or promotion
in relation to the rights granted hereunder with any third party whatsoever or
otherwise associate any Licensed Articles or the Property with any third party‘s
products or services (including but not limited to by featuring within any
Licensed Article any advertising or message on a representation of a perimeter
board at a Stadium or otherwise save by the representation of the Clubs’
sponsors as stipulated by FAPL as part of the Authorised Photographs) PROVIDED
THAT this sub-clause shall in no way restrict Sale or promotion in marketing
materials used by the Licensee

-21-



--------------------------------------------------------------------------------



 



      generally of the Licensed Articles together with other products of the
Licensee AND FURTHER THAT the proposed promotional and marketing arrangements
set out at Error! Reference source not found. shall be deemed to have the prior
written consent of FAPL subject to FAPL’s rights of approval in all respects as
set out in clause 3 of this Agreement. The Licensee shall disclose fully and
fairly to FAPL all material terms of any offer or proposal made in connection
with any joint exploitation or marketing or promotion in relation to the rights
granted hereunder with any third party whether proposed by Licensee or received
by it (including but not limited to all financial terms and/or consideration
provisions) prior to seeking any such consent of FAPL     (e)   not do or omit
to do any thing which might undermine the validity of the FAPL Marks the Club
Logos and/or the F.A. Marks as registered trade marks     (f)   not make any
representation or give any warranty on behalf of FAPL nor create any expense
chargeable to FAPL or otherwise pledge the credit of FAPL     (g)   if so
requested by FAPL

  (i)   enter into an undertaking on terms reasonably satisfactory to FAPL that
it will comply with such terms and conditions regarding the use of the Property
and the F.A. Marks as may reasonably be required by FAPL     (ii)   execute and
deliver at FAPL’s expense a registered user agreement in relation to the use of
the F.A. Marks and/or the FAPL Marks and/or the Club Logos in a form
satisfactory to FAPL if such agreement is in FAPL’s reasonable opinion necessary
or desirable to protect the F.A,’s position in relation to the F.A. Marks or
FAPL’s position in relation to the FAPL Marks or the Clubs position in relation
to the Club Logos     (iii)   supply to FAPL the date of first release of the
Licensed Articles in each country in the Territory

  (h)   not hold itself out as a supplier to FAPL or otherwise associate itself
with FAPL except strictly in accordance with and subject to the terms of this
Agreement     (i)   procure that the Licensed Articles (including any Gum or
other products included in the packets which are sold) comply with high industry
safety standards applicable in the Territory to the manufacture distribution
and/or sale of goods of the nature of the Licensed Articles (notwithstanding
that compliance with any such standard or code may not be compulsory by law) and
that the Promotional Materials comply with all applicable advertising codes in
the Territory     (j)   use its reasonable endeavours at all times before and
during the Term to safeguard the security of all stacks of the Licensed Articles
under its possession or control or in the possession or control of its
manufacturers and to ensure that no such stocks are distributed to any third
party otherwise than in accordance with the terms of this Agreement

-22-



--------------------------------------------------------------------------------



 



  (k)   feature in each of the Stickers and Albums and the Trading Card
Collection in respect of each Season all of the Clubs (and not only some of the
Clubs) which are members of FAPL at the start of the Season in respect of which
the said Licensed Articles are released and all on the same basis and to the
same extent in accordance with the terms of this Agreement     (l)   throughout
the Term produce advertise market promote and offer for sale the complete range
of Licensed Articles throughout the United Kingdom and Eire and shall use its
discretion as to how and the extent to which it markets Licensed Articles
elsewhere in the Territory making where appropriate translated and/or alternate
versions for territories whose English is not the first or main language spoken.
Without prejudice to the foregoing the Licensee shall use reasonable endeavours
consistent with the Licensee’s business judgment and normal practices to
maximise the Sales of and revenue from the Licensed Articles so as at least to
exceed in its payment of Royalties the Minimum Guarantee (including but not
limited to the manufacture maintenance and supply of sufficient stocks of
Licensed Articles to meet demand) and shall give priority to developing the
following territories as markets [INFORMATION SUBJECT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] PROVIDED THAT the Licensee shall not be obliged to
market or sell Licensed Products in any of the said territories or in any other
territory outside the United Kingdom and Eire unless FAPL has provided to it an
indemnity without limit in terms of amount against the consequences of any
alleged invalidity of the Property or alleged infringement of any third party
rights by its use of the Property in a manner consistent with this Agreement
within the relevant territory. Nothing in this clause shall have the effect of
obliging FAPL to provide any such indemnity     (m)   effect and maintain
adequate insurance (including for product liability and errors and omissions) to
remain in place for at least twelve (12) months after the last distribution or
sale of Licensed Articles under this Agreement with FAPL named as an additional
insured thereon and not as a named insured and provide evidence of the policy
and of the cover note to FAPL upon request in writing     (n)   obtain all
necessary third party consents and/or licences (including any copyright
licences) required in connection with the Licensed Articles (including any Gum
or other products included the packets in which are sold) (including in
connection with the development manufacture sale distribution promotion or
delivery thereof)     (o)   ensure that nothing in the Licensed Articles (and
where applicable nothing in any Gum or other products included the packets in
which are sold) and/or the Promotional Materials and/or the Materials shall be

  (i)   illegal in any part of the world in which the same are or are to be used
or     (ii)   in breach of any applicable generally accepted industry standards
in any part of the world in which the same are or are to be used or

-23-



--------------------------------------------------------------------------------



 



  (iii)   obscene or     (iv)   blasphemous and/or insulting to any religion or
system of belief or     (v)   defamatory of any person or     (vi)   likely to
bring FAPL and/or any Club or any subsidiary or holding company of any Club or
any subsidiary of any holding company of any Club (in each case as defined by
s736 of the Companies Act 1985 as amended) and/or any officer employee or
director of FAPL and/or of any such company into disrepute or     (vii)   likely
to bring FAPL and/or FIFA UEFA the Football League Limited the F.A. and/or any
other governing body of football and/or the game of football into disrepute    
(viii)   of a nature which infringes the copyright trade marks patents designs
registered design rights rights in respect of databases rights in respect of
passing off moral rights or other intellectual property rights of any nature of
any person anywhere in the world



11   FAPL’s Warranties

11.1   FAPL hereby undertakes and warrants to the Licensee that

  (a)   it is fully entitled to enter into this Agreement and to grant the
rights granted hereunder to the Licensee     (b)   it is or will procure that it
becomes the sole owner or controller or valid licensee (to the extent necessary
to grant the rights granted hereunder) of the Property and the Players’
Photographs and in particular but without limitation to the foregoing has been
licensed by the Clubs to sub-license to the Licensee such rights in the Club
Designs as may be owned or controlled by the Clubs     (c)   it is and will
remain entitled to procure (in accordance with its rules from time to time)
compliance by the Clubs and the Players with the commitments made on their
behalf in this Agreement particularly (but without limitation) in relation to
the provisions on exclusivity set out in clause 4 and shall use best endeavours
(short of litigation) to procure such compliance promptly upon being so
requested by the Licensee. For the avoidance of doubt it is hereby agreed that
failure by FAPL to secure such compliance and in particular compliance with
clause 4 shall be a breach of its obligations under this Agreement     (d)   the
exercise by the Licensee of the rights granted to it pursuant to this Agreement
as provided in this Agreement will not infringe the rights of any third party  
  (e)   the terms of this Agreement shall apply mutatis mutandis in respect of
Clubs promoted to the Premiership from time to time during Seasons after the

-24-



--------------------------------------------------------------------------------



 



      2007/2008 season (or relevant part thereof if less than a complete Season
prior to expiry or termination of this Agreement)

11.2   For the avoidance of doubt FAPL gives no warranty that FAPL the Clubs or
the Licensee shall have any entitlement to use in any way the images and/or the
name fame likeness or other attributes of any Player save only as expressly set
out in this Agreement and the Licensee shall make no use of the same save as
expressly authorised by FAPL either in this Agreement or as otherwise authorized
in writing



12   Infringement

12.1   In the event that any third party infringes or attempts to infringe any
rights acquired by the Licensee hereunder during the Term the Licensee shall
inform FAPL of such infringement or attempted infringement as soon as the
relevant facts are known to it. If FAPL decides (in its absolute discretion)
that proceedings shall be commenced the Licensee shall at the request of FAPL
and at the Licensee’s own expense give full co-operation and provide all
information and assistance to FAPL as FAPL may reasonably consider necessary. If
FAPL decides not to commence proceedings the Licensee shall not have any right
to do so in its own name or otherwise whether pursuant to sections 30 or 31 of
the Trade Marks Act 1994 or otherwise. FAPL shall bear the costs of any such
proceedings (save only the Licensee’s costs of assistance therewith as set out
above) and shall be entitled to retain any recovery therefrom to cover such
costs any balance being divided between the parties in accordance with the
Royalty percentages as set out in this Agreement   12.2   If at any time during
the Term the Licensee becomes aware that any other Person alleges that the use
of the Property infringes any rights of another party the Licensee shall
immediately give to FAPL full particulars in writing thereof and shall make no
comment or admission to any third party in respect thereof. FAPL will in
consultation with the Licensee take such steps as it considers reasonably
necessary to defend any such allegation but shall not be obliged to take any
steps if it decides in its absolute discretion not to do so   12.3   In the
event that any third party infringes or attempts to infringe any rights of the
Licensee in connection with the Licensed Products (not being rights acquired by
the Licensee hereunder and/or the Materials) during the Term FAPL shall inform
the Licensee of such infringement or attempted infringement as soon as the
relevant facts are known to it, If the Licensee decides that proceedings shall
be commenced FAPL shall at the request of the Licensee give full co-operation
and provide all information and assistance to the Licensee as the Licensee may
reasonably consider necessary. The Licensee shall bear the costs of any such
proceedings (including FAPL’s reasonable costs of assistance therewith as set
out above) and shall be entitled to retain any recovery therefrom   12.4   If at
any time during the Term FAPL becomes aware that any other Person alleges that
the use of the Topps Name and Logo in the Licensed Articles infringes any rights
of another party FAPL shall immediately give to the Licensee full particulars in
writing

-25-



--------------------------------------------------------------------------------



 



    thereof and shall make no comment or admission to any third party in respect
thereof. The Licensee will in consultation with FAPL take such steps as it
considers reasonably necessary to defend any such allegation but shall not be
obliged to take any steps if it decides in its absolute discretion not to do so
  12.5   In the event that any third party infringes or attempts to infringe any
rights in or in connection with the Materials which are the subject matter of
joint copyright hereunder during the Term or at any time thereafter until the
expiry of all relevant copyrights any party which becomes aware of the same
shall inform the other of such infringement or attempted infringement as soon as
the relevant facts are known to it. If either party (“the first party”) decides
(in its absolute discretion) that proceedings shall be commenced it shall notify
the other (“the second party”) in writing of that decision and the second party
(in the event that it does not agree terms with the first party to participate
as joint claimant in the said proceedings) shall at the request of the first
party give full co-operation and provide all information and assistance to the
first party as the first party may reasonably consider necessary. The first
party shall bear the costs of any such proceedings (including the second party’s
reasonable costs of assistance therewith as set out above) and shall be entitled
to retain any recovery therefrom   12.6   If at any time during the Term or at
any time thereafter until the expiry of all relevant copyrights either party
becomes aware that any other Person alleges that the use of the Materials which
are the subject of joint copyright hereunder infringes any rights of another
party that party shall immediately give to the other full particulars in writing
thereof and shall make no comment or admission to any third party in respect
thereof. The parties will in consultation with each other take such steps as
they consider reasonably necessary to defend any such allegation and in the
event of any dispute between the parties as to any action to be taken neither
party shall make any admission or compromise any proceedings arising therefrom
or fail to take any step to defend any such allegation and/or proceedings
arising therefrom without first giving written notice to the other party of
their intention to do so such notice to be given in sufficient time to give the
notified party the opportunity to take such action as it may reasonably consider
appropriate to restrain such admission compromise or failure to act. For the
avoidance of doubt the contents of this clause shall be without prejudice to the
Licensee’s indemnity given to FAPL pursuant to clause 9.1 and any indemnity
given by FAPL pursuant to clause 10.1(1)



13   Confidentiality

Neither FAPL nor the Licensee shall disclose to any third party (other than
professional advisers and the Clubs) any confidential information relating to
the business or future plans of the other party at any time acquired during the
existence of this Agreement save in so far as such information has come into the
public domain through no fault of the recipient or its agents or employees or
its disclosure is required by law or by other regulatory authorities such as any
stock exchange to which either party is subject. No reference shall be made to
the terms of this Agreement other than its existence by either party hereto in
any advertising publicity or Promotional Material without the prior consent of
the other which consents may be given or withheld in the absolute discretion of
the parties hereto. The parties agree that without prejudice

-26-



--------------------------------------------------------------------------------



 



to the generality of the foregoing in the event that it is necessary to enforce
any rights granted pursuant to the same or to take any step against the other
and/or against any third party in proceedings to which this Agreement is
relevant the parties shall have the right to make reference to and to exhibit
this Agreement in full or part as reasonably required but where appropriate the
party so making reference or exhibiting the same shall endeavour to seek to do
so without disclosing the sums payable pursuant to clause 6.1 where such an
omission is reasonable appropriate and proper and does not in any way compromise
the interests of that party


14   Distribution and Promotion of Licensed Articles

14.1   The Licensee and its distributors shall only sell the Licensed Articles
either to bona fide independent wholesalers or retailers for resale or by the
Licensee’s own distribution directly to the public (including without limitation
by such methods as mail order or for distribution of physical product only via
the internet) in all cases in the course of normal trading and in particular
(but not by way of limitation) shall not within England sell or distribute the
Licensed Articles to hawkers peddlers street vendors or to any Person (other
than commercial partners of the Licensee with the prior written consent of FAPL
not to be unreasonably withheld) intending to use them for publicity purposes
whether as gifts or otherwise. Should the Licensee wish to undertake
distribution or sale of the Licensed Articles by any method or means not hereby
authorised (including but not limited to sale in forms or formats other than in
packets as referred to at clause 6.1(e)) the Licensee shall notify FAPL in
writing accordingly and shall furnish FAPL with particulars of the Licensee’s
proposals concerning such distribution or sale to which FAPL shall not withhold
its consent unreasonably. For the avoidance of doubt nothing in this clause
shall override FAPL’s discretion to withhold consent to Licensed Articles or
Promotional Materials pursuant to clause 3   14.2   The Licensee shall provide
to FAPL free of charge twenty-five (25) complimentary copies of complete
versions of each of the Stickers and Albums and the Trading Card Collection in
respect of each Season within fourteen (14) days of the first commercial
distribution of such Licensed Article. FAPL shall have the right to buy further
copies of each such Licensed Article from the Licensee at cost price for itself
and for the Clubs provided that the Clubs shall not offer or permit or do
anything which might allow others to offer such Licensed Articles for re-sale.
For the avoidance of doubt (a) such Licensed Articles may be offered at charity
auctions run by the Clubs and (b) Royalties will not be payable by the Licensee
on such Sales to the Clubs which shall be generally disregarded for the purposes
of clause 6   14.3   [INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]   14.4   Prior to launching the Licensed Articles for any Season (and
at the Licensee’s or FAPL’s reasonable request at any time thereafter) the
Licensee and FAPL shall discuss the Licensee’s proposed marketing plan for the
Licensed Articles for the Season in question and shall discuss how FAPL’s own
activities can be coordinated with such marketing plan to best support the sale
of Licensed Articles

-27-



--------------------------------------------------------------------------------



 



15   Duration and Termination

15.1   This Agreement shall commence subject to the terms of clause 15.5 upon 1
June 2007 and shall continue for a period of three (3) calendar years until the
third anniversary thereof unless it is earlier terminated in accordance with
this clause 15

15.2   Either party may terminate this Agreement without prejudice to its other
remedies forthwith by notice in writing to the other to take effect on the date
specified in the notice on or after the occurrence of any of the following
events

  (a)   if the other is in material breach of this Agreement provided that if
the breach is capable of remedy the notice shall only be given if the party in
breach shall not have remedied the same within fifteen (15) days of receipt of
notice in writing specifying the breach and requiring it to be remedied     (b)
  if the other party takes any steps (including but not limited to convening any
meeting of creditors) with a view to proposing or proposes or makes or enters
into any arrangement or composition with or for the benefit of its creditors
(including any voluntary arrangement as defined in the Insolvency Act) or
negotiations or proceedings are commenced with a view to the general
readjustment or re-scheduling of all or any part of the liabilities of such
other     (c)   if a supervisor receiver administrator administrative receiver
or other encumbrancer takes any step with a view to taking possession of or is
appointed over or any person takes any step to levy enforce upon or sue on or
any distress execution or other process is levied or enforced (and is not
discharged within seven days) upon the whole or any substantial part of the
assets of the other     (d)   if the other ceases or threatens to cease to carry
on business or is or becomes unable to pay or suspends or threatens to suspend
making payments of its debts within the meaning of Section 123 of the Insolvency
Act     (e)   if a petition is presented or a meeting is convened for the
purpose of considering a resolution or other steps are taken for the making of
an administration order against the other and/or the winding-up bankruptcy or
dissolution of the other

15.3   FAPL may terminate this Agreement without prejudice to its other remedies
forthwith by notice in writing to the Licensee to take effect on the date
specified in the notice

  (a)   if the Licensee is in material breach of clause 6.1 or 6.2 provided that
if the breach is capable of remedy the notice shall only be given if the
Licensee shall not have remedied the same within (notwithstanding clause 15.2)
seven (7) days of receipt of notice in writing specifying the breach and
requiring it to be remedied     (b)   if the Licensee fails to effect or
maintain in place adequate insurance in accordance with clause 10.1(m) provided
that the termination notice shall only be given if the Licensee has not remedied
the same within seven (7) days of receipt of a notice specifying the breach and
requiring it to be remedied

-28-



--------------------------------------------------------------------------------



 



  (c)   in the event of any change of ownership or control over more than 50%
(fifty per centum) of the shares of the Licensee save where this is for purposes
of corporate re-organization within the Licensee’s group of companies     (d)  
in the circumstances set out at clause 8.8

15.4   Where FAPL is entitled to terminate for breach of any provision of this
Agreement which requires FAPL to give its approval to the Licensee or obliges
the Licensee to comply with the discretionary requirements of FAPL it shall not
terminate unless (a) the Licensee has failed within a reasonable time to take
reasonable steps to remedy the breach and/or (b) the Licensee can be shown to
have wilfully disregarded requirements of FAPL already known to it (including
without limitation where FAPL has given express written notice on a previous
occasion making it clear that such actions are contrary to its requirements)  
15.5   In the event that the agreement between FAPL and the Licensee of 30
September 2003 (“the Prior Agreement”) is terminated for any reason by either
party or otherwise comes to an end for any reason prior to its expiry by
effluxion of time FAPL may by notice in writing served upon the Licensee at any
time following the termination of the Prior Agreement and before the
commencement of the Term terminate this Agreement with immediate effect
notwithstanding that the Term of the same has not yet commenced and upon service
by FAPL of such notice in such circumstances this Agreement shall have no effect
whatsoever between FAPL and the Licensee



16   Effect of Expiry or Termination

16.1   On expiry of the Term of this Agreement or on termination of this
Agreement by the Licensee in accordance with clause 15.2 the Licensee shall
(subject as hereinafter provided) have the right on an non-exclusive basis to
distribute or cause to be distributed and/or sell the balance of any Licensed
Articles already manufactured or in the process of manufacture at the time of
such expiry or termination for a period of [INFORMATION SUBJECT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] from the date of such expiry or termination. On expiry
of such period the Licensee shall (as FAPL may at its discretion direct) either
immediately destroy or procure the destruction of the balance of Licensed
Articles and Promotional Material then remaining in stock and furnish to FAPL a
certificate in a form acceptable to FAPL evidencing such destruction or return
the same to FAPL without charge to FAPL and in accordance with FAPL’s reasonable
instructions. For the avoidance of doubt the Licensee shall continue to comply
with the provisions of clause 6.1 and 6.2 during any such sell-off period. The
right granted to the Licensee pursuant to this clause 16.1 shall not apply in
the event that this Agreement is terminated by FAPL prior to expiry of the Term

16.2   To the extent that the Licensee is not able to dispose within the said
sell-off period referred to at clause 16.1 or ¨ of any stocks of Licensed
Articles and/or Promotional Material then held or forthwith upon termination of
this Agreement by FAPL in accordance with clause 15.2 or 15.3 the Licensee shall
not be entitled thereafter to dispose of any stocks of Licensed Articles and/or
Promotional Materials then held and FAPL shall have the immediate right to

-29-



--------------------------------------------------------------------------------



 



  (a)   take possession of such stocks and sell or distribute the same in
whatever manner it sees fit PROVIDED THAT it shall account to the Licensee for
any amounts recovered by it through such sale or distribution in excess of
(i) the amounts that would otherwise have been payable to FAPL by the Licensee
under this Agreement had such stocks been sold by the Licensee and (ii) FAPL’s
reasonable expenses incurred in its sale or distribution of such stocks or    
(b)   require the Licensee by notice in writing forthwith either to destroy or
procure the destruction of the balance of such Licensed Articles and/or
Promotional Material then remaining in stock or in the process of manufacture
and furnish to FAPL a certificate in a form acceptable to FAPL evidencing such
destruction or to return the same to FAPL without charge and in accordance with
FAPL’s reasonable instructions

16.3   For the avoidance of doubt the provisions set out in clauses 1
(Definitions) 6 (Consideration) 7.2 (Accounting Records and Rights of
Inspection) 8.5 (Intellectual Property) 9 (Indemnity and Limitation of
Liability) to 11 (FAPL’s Warranties) 12 (Infringement) 13 (Confidentiality) 15
(Duration and Termination) and 16 (Effect of Expiry or Termination) 17
(Assignment and Sub-Licensing) 20 (Illegality) 21 (Entire Agreement) 22 (Waivers
Remedies Cumulative Amendments etc) 23 (Costs) 24 (Notices) 25 (Governing Law)
of this Agreement shall survive expiry of the Term or earlier termination hereof

16.4   On termination of this Agreement by FAPL all Royalties accrued and not
paid by such date shall become immediately due and payable to FAPL and FAPL
shall not be obliged to reimburse the Licensee for any Royalties already paid by
the Licensee

16.5   On termination of this Agreement the Licensee shall (and shall procure
that persons acting under its control and/or any of its sub-licensees hereunder
shall) as soon as practicable cancel to the extent required so to do in order to
comply with the Licensee’s obligations under this clause 16 all orders placed
with or by third parties for or in connection with the Licensed Articles and
shall execute all such documents and do all such acts as may be required by FAPL
or any third part for the purpose of cancelling any registration of the Licensee
as a Registered User or licensee of the Property the FAPL Marks and/or the Club
Logos (or any part thereof) and in the event that the Licensee fails to execute
any such document or do such act within seven (7) days of any request in writing
from FAPL the Licensee hereby irrevocably appoints and authorises FAPL to
execute or do the same on the Licensee’s behalf as its agent



17   Assignment and Sub-Licensing

The Licensee hereby contracts with FAPL as agent for any sub-licensee to whom
the Licensee may grant any right to manufacture Licensed Articles. In the event
of any such grant all references herein to the Licensee (save in this clause)
shall be deemed to be or to include references to such sub-licensee. For the
avoidance of doubt the grant of any such right to any sub-licensee shall not
remove any of the Licensee’s obligations to FAPL under this Agreement. Subject
thereto the Licensee shall not assign or sub-license the benefit of this
Agreement without

-30-



--------------------------------------------------------------------------------



 



the prior consent in writing of FAPL to be given or withheld in its absolute
discretion save that such consent shall not be unreasonably withheld where the
Licensee wishes to assign or sub-license its rights and obligations to a company
which is a holding company of the Licensee a subsidiary of the Licensee or a
subsidiary of a holding company of the Licensee (and for this purpose the terms
“subsidiary” and “holding company” shall have the meaning ascribed to them in
Sections 736 and 736A of the Companies Act 1985)


18   Address for Payment

All sums payable hereunder shall be paid by the Licensee to FAPL or as FAPL
shall from time to time otherwise direct in writing and all consents approvals
and notices required hereunder shall be requested of or given to FAPL at its
address aforesaid unless FAPL shall otherwise so notify the Licensee


19   No Partnership

Nothing in this Agreement shall be construed as constituting a partnership or
joint venture between the parties


20   Illegality

If any provision or term of this Agreement shall become or be declared illegal
invalid or unenforceable for any reason whatsoever in any jurisdiction such term
or provision shall be divisible from this Agreement in such jurisdiction and
shall be deemed to be deleted from this Agreement provided always that if such
deletion substantially affects or alters the commercial basis of this Agreement
the parties shall negotiate in good faith to amend and modify the provisions and
terms of this Agreement as may be necessary or desirable in the circumstances.
For the avoidance or doubt a declaration in one jurisdiction shall not affect
the validity lawfulness or enforceability of that provision in any other
jurisdiction


21   Entire Agreement

This Agreement sets out the entire agreement and understanding between the
parties in relation to the transactions hereby contemplated and supersedes all
previous agreements and arrangements between them with regard to such
transactions. Neither party may rely on any warranty agreement representation or
statement which is not expressly set out in this Agreement


22   Waivers Remedies Cumulative Amendments etc

22.1   No failure or delay by either party in exercising any right power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise by either party of any right power or privilege
preclude any further exercise thereof or the exercise of any other right power
or privilege

22.2   The rights and remedies herein provided are cumulative and not exclusive
of any rights and remedies provided by law

-31-



--------------------------------------------------------------------------------



 



22.3   No provision of this Agreement may be amended modified waived discharged
or terminated otherwise than by the express written agreement of the parties
hereto nor may any breach of any provision of this Agreement be waived or
discharged except with the express written consent of the party not in breach



23   Costs

Each of the parties shall be responsible for its respective legal and other
costs incurred in relation to the negotiation preparation and signature of this
Agreement


24   Notices

24.1   Any notice or demand to be given under this Agreement shall be duly given
if

  (a)   delivered personally or     (b)   mailed by first class pre-paid mail to
the address stated in this Agreement of the party to be served which notices
shall be deemed to have arrived in due course of post or     (c)   sent by
facsimile to the addressee’s number notified to the sender by the addressee or
recorded in any official index of facsimile numbers which notices shall be
deemed to have arrived on the date of transmission if transmitted not later than
one hour before close of business at the addressee on a business day or
otherwise on the next business day provided the sender receives confirmation of
successful transmission



25   Governing Law

This Agreement shall be governed by English law and the parties agree to submit
to the non-exclusive jurisdiction of the courts of England
IN WITNESS whereof the parties have duly executed this Agreement the day and
year first above written

-32-



--------------------------------------------------------------------------------



 



Schedule 1
Promotional and Marketing Arrangements deemed approved pursuant to clause
10.1(d)

1   Free gift promotion and sampling in all types of magazines   2   National
newspaper redemption/sampling promotion in any national newspapers   3   Swop
Shops promotional tour   4   Point of sale material including but not limited to
window bills posters shelf talkers floor display and counter display units   5  
Merlin Collector’s Club to encourage loyalty to Premier League collection   6  
Regional newspaper and radio station promotions   7   TV advertising campaigns  
8   Merlin Collectors awards   9   Trade value promotion with stock and repeat
order incentives   10   All types of sampling to consumers, retailers or
wholesalers

-33-



--------------------------------------------------------------------------------



 



Schedule 2
FAPL Logo

-34-



--------------------------------------------------------------------------------



 



Schedule 3
The Topps Name and Logo
(TOPPS LOGO) [y21001y2100101.gif]

-35-



--------------------------------------------------------------------------------



 



Schedule 4
Promotional Materials for Launch
The following Promotional Materials are deemed necessary (for the purposes of
clause 3.6(c)) to launch the Stickers and Albums and the Trading Card Collection

1   Floor Display Unit   2   Counter Display Unit   3   Window Poster   4  
Window Vinyl   5   Door Sticker   6   Floor Sticker   7   Hanging Mobile   8  
Shelf Talker   9   Dump Bin   10   Shelf Wobbler/talker

-36-



--------------------------------------------------------------------------------



 



Schedule 5
Description of Children’s Mail Service [Clause 6.9]
(page extracted from Topps Album)

-37-



--------------------------------------------------------------------------------



 



                 
Signed by
               
duly authorised for and on behalf of
    )     /s/ Richard Scudamore    
 
               
The Football Association Premier League
    )          
Limited
    )     Richard Scudamore    
 
               
 
               
Signed by
    )     /s/ C.J.N. Roman    
 
               
duly authorised for and on behalf of
    )          
Topps Europe Limited
    )     C.J.N. Roman    
 
               
 
               

-38-